UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 Commission file number: 0-53497 (Exact name of registrant as specified in charter) Delaware 80-0138937 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 6kanogan Ave, Kennewick WA99336 (Address of principal executive offices) (Zip Code) (509) 736-4000 Registrant's telephone Number: Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act:Common Stock, $0.001 Par Value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes o No x Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o i Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant on December 31, 2010 based on the price at which the common equity was last sold on such date was approximately $13,215,345. Shares of common stock held by each officer and director and by each person who owns 10% or more of the outstanding common stock of the registrant have been excluded in that such persons may be deemed to be affiliates.This determination of affiliate status is not necessarily a conclusive determination for other purposes. Without acknowledging that any individual director of registrant is an affiliate, all directors have been included as affiliates with respect to shares owned by them. As of March 1, 2011, there were 68,134,150 shares of the registrant’s Common Stock outstanding. ii Advanced Medical Isotope Corporation Report on Form 10-K TABLE OF CONTENTS PART I. Item 1. Business 1 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 16 Item 2. Properties 16 Item 3. Legal Proceedings 16 Item 4. Submission of Matters to a Vote of Security Holders 16 PART II. Item 5. Market for Registrants Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 17 Item 6. Selected Financial Data 19 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 31 Item 8. Financial Statements and Supplementary Data 31 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 32 Item 9A(T) Controls and Procedures 32 Item 9B. Other Information 33 PART III. Item 10. Directors, Executive Officers and Corporate Governance 34 Item 11. Executive Compensation 38 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 43 Item 13. Certain Relationships and Related Transactions, and Director Independence 43 Item 14. Principal Accounting Fees and Services 43 PART IV. Item 15. Exhibits, Financial Statement Schedules 44 iii PART I. FORWARD LOOKING STATEMENTS Except for statements of historical fact, certain information described in this document contains “forward-looking statements” that involve substantial risks and uncertainties.You can identify these statements by forward-looking words such as “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “may,” “should,” “will,” “would” or similar words.The statements that contain these or similar words should be read carefully because these statements discuss our future expectations, contain projections of our future results of operations or of our financial position, or state other “forward-looking” information.Advanced Medical Isotope Corporation believes that it is important to communicate our future expectations to our investors.However, there may be events in the future that we are not able accurately to predict or control.Further, we urge you to be cautious of the forward-looking statements which are contained in this Form 10-K because they involve risks, uncertainties and other factors affecting our operations, market growth, service, products and licenses.The factors listed below in the section captioned “Risk Factors” within Item1A, “Business” within Item1, as well as other cautionary language in this Form 10-K, describe such risks, uncertainties and events that may cause our actual results and achievements, whether expressed or implied, to differ materially from the expectations we describe in our forward-looking statements.The occurrence of any of the events described as risk factors could have a material adverse effect on our business, results of operations and financial position. ITEM 1.BUSINESS. General Development of Business Advanced Medical Isotope Corporation (the “Company”) was incorporated under the laws of Delaware on December 23, 1994 as Savage Mountain Sports Corporation (“SMSC”) for the purpose of acquiring or investing in businesses which were developing and marketing active sports products, equipment, and apparel.In April 2000, Earth Sports Products, Inc (“ESP”), a corporation registered in Washington, merged with SMSC.In April 2000, HHH Entertainment, Inc (“HHH”), a Nevada corporation, merged with SMSC.As of the date of merger, HHH was the only stockholder of SMSC. SMSC had limited activity from inception and was considered dormant from the period May 1, 2000 through December 31, 2005.On September 6, 2006, SMSC changed its name to Advanced Medical Isotope Corporation. On September 27, 2006, the Company acquiredthe assets of Neu-Hope Technologies, Inc (“NHTI”), a Florida corporation and a subsidiary of UTEK Corporation (“UTEK”), a Delaware Corporation, and $310,000 from UTEK in exchange for 100,000 shares of Series A Preferred Stock (which Series A Preferred Stock was later converted to shares of the Company’s common stock in March 2009).The Company conducted the acquisition in order to obtain cash and NHTI’s technology. On June 13, 2007, the Company acquired the assets of the life sciences business segment of Isonics Corporation (Isonics), a California corporation.The Company acquired the assets in exchange for $850,000 cash payment for the purpose of combining the assets into our business of marketing medical isotopes.The assets acquired consist of intellectual property, agreements with third party companies for purchase and marketing of isotopes, customer lists, and equipment located in Buffalo, New York. On August 1, 2007 the Company began renting office and warehouse space, known as the Production Facility located in Kennewick, Washington. Through this facility and the use of a proton linear accelerator, on June 30, 2008 we began offering regional distribution of F-18 (FDG). On October 28, 2010, the Company received $1,215,000 net proceeds from the Department of Energy grant for the Proposed Congressionally Directed Project entitled “Research to Develop and Test an Advanced Resorbable Brachytherapy Seed Research for Controlled Delivery of Yttrium-90 Microspheres in Cancer Treatment.” This grant reimburses the Company for anticipated expenditures related to the development of its Brachytherapy project over the period April 1, 2010 through March 31, 2012. The Company projects this project could cost approximately $5,500,000 however recognizes the costs could be as high as $8,000,000 before it gets to production. On October 29, 2010, the Company received notification it had been awarded $244,479 grant funds from the Qualified Therapeutic Discovery Project Program for this same Brachytherapy Project. The $244,479 grant was received February 4, 2011. This grant reimburses the Company for eligible expenditures made during the twelve months ended December 31, 2010. 1 ITEM 1.BUSINESS. - continued General Development of Business - continued On October 29, 2010, the Company received notification it had been awarded $244,479 grant funds from the Qualified Therapeutic Discovery Project Program for the Molybdenum Project. On December 3, 2010, the Company received $205,129 and the remaining $39,350 of the grant was received February 4, 2011. The grant funds received in 2010 reimburses the Company for eligible expenditures made during the twelve months ended December 31, 2009. The Company has never filed for bankruptcy and has never been subject to receivership or similar proceedings. Narrative Description of Business We are engaged in the production and distribution of medical isotopes and medical isotope technologies that are changing the practice of medicine andushering ina new era of improved patient care. Isotopes are a form of chemical element with the same atomic number as another element butwith a different atomic mass. Medical isotopes are used in molecular imaging, therapy, and nuclear medicine to diagnose, manage and treat diseases. The August 9, 2009 issue of the Los Angeles Times reported that there are currently more than 15 million nuclear medicine procedures are performed each year in the U.S. Approximately one-third of all patients admitted to U.S. hospitals undergo at least one medical procedure that employs the use of medical isotopes. We employ innovative production methods to offer a wide range of reliable, domestically produced medical isotopesas well asin vivo delivery systemsto aidmedical practitioners and medical researchers in the timely diagnosis and effective treatment of diseases such as cancer, heart disease, neurological disorders,and many other medical conditions. Our objective is to empower physicians, medical researchers, and ultimately, patients, by providing them with essential medical isotopes that, until now, have not been practical or economical to produce, in an effort to detect,manage,and cure human disease,and improve the lives of patients. Products We currently offer the following products: Stable Isotopes: We currently offer worldwide distribution ofO-18 enriched water and a wide range of other stable isotopes.Our product line of stable isotopes includes the following elements: Antimony, Barium, Cadmium, Calcium, Cerium, Chromium, Copper, Dysprosium, Erbium, Europium, Gadolinium, Gallium, Germanium, Hafnium, Indium, Iron, Krypton, Lanthanum, Lead, Lutetium, Magnesium, Mercury, Molybdenum, Neodymium, Nickel, Osmium, Palladium, Platinum, Potassium, Rhenium, Rubidium, Ruthenium, Samarium, Selenium, Silicon, Silver, Strontium, Sulphur, Tellurium, Thallium, Tin, Titanium, Tungsten, Vanadium, Xenon, Ytterbium, Zinc, and Zirconium. Radiopharmaceuticals: Many of our products are used in connection with Positron Emission Tomography (“PET”).In cancer, changes in biochemistry occur before tumor mass forms.As a result, PET can often identify the presence of disease earlier than a test which looks for a tumor mass.Isotopes identified by PET include radiopharmaceutical Fluorodeoxyglucose (“FDG”), a sugar compound that is labeled with radioactive fluoride. F-18 FDG: We currently offer regional distribution of F-18 FDG from our Kennewick, WA production facility.Other regional production facilities are being considered throughout the U.S. and abroad. 2 ITEM 1.BUSINESS. - continued Products- continued Radiochemicals: F-18: We currently offer regional distribution of F-18from our Kennewick, WA production facility. Other regional production facilities are planned throughout the U.S. and abroad.This is the primary PET imaging isotope. It is used for medical diagnostic purposes, such as cancer detection, heart imaging, and brain imaging. Strontium-82: Used as a myocardial imaging agent, early detection of coronary artery disease, PET imaging, blood flow tracers. Germanium-68: It is used for study of thrombosis and atherosclerosis, PET imaging, detection of pancreatic cancer, and attenuation correction. Actinium-225: Used for advanced research in therapy of leukemia and other cancers. It holds great promise for treating HIV/AIDS, and we are negotiating with a foreign manufacturer to commence U.S. shipments. Generators: Strontium-82/Rubidium-82 generators: Used as a myocardial imaging agent, early detection of coronary artery disease, PET imaging, blood flow tracers. We have access via a foreign manufacturer. Germanium-68/Gallium-68 generators:It is used for study of thrombosis and atherosclerosis, PET imaging, detection of pancreatic cancer, and attenuation correction. We have access via a foreign manufacturer. Actinium-225/Bismuth-213 generators:Actinium-225 is the parent of Bismuth-213, an isotope which has been used in animal trials to kill human HIV virus.Bismuth-213 has been usedin human clinical trials for the treatment of Acute Myelogenous Leukemia (AML).We are negotiating with a foreign manufacturer for a new patented process to commence manufacturing in the U.S. Status of New Products Within the next three years, we intend to offer the following isotopes: Carbon-11:Used in cancer diagnosis/staging. Radiotracer in PET scans to study normal/abnormal brain functions related to various drugaddictions and is also used to evaluate disease such as Alzheimer’s,epilepsy, Parkinson’s and heart disease. Cobalt-57:Used for gamma camera calibration. Also used as radiotracer inresearch and a source for X-ray fluorescence spectroscopy. Copper-64:PET scanning, planar imaging, SPECT imaging, dosimetrystudies, cerebral and myocardial blood flow. This isotope is used in stem cellresearch, and cancer treatments. Iodine-123:Used in brain, thyroid, kidney, and myocardial imaging, cerebralblood flow (ideal for imaging) and neurological disease(Alzheimer's). Molybdenum-99 / Technitium 99:It is the favored choice among medical professionals because its chemical properties allow it to be bonded to many different chemical materials, thus allowing use for a wide variety of diagnoses. Thallium-201:Used in clinical cardiology, heart imaging, myocardial perfusionstudies and cellular dosimetry. Iodine-124:This is a radiotracer primarily used in PET imaging and to create images of human thyroid. Other treatment uses include apoptosis, cancer biotherapy, glioma, heart disease, mediastinal micrometastases, and thyroid cancer. Indium-111: In-111 Chloride bulk solution for U.S. distribution. This radio chemical is used for infection imaging, cancer treatments, and tracer studies. 3 ITEM 1.BUSINESS. - continued Manufacturing The cornerstone equipment selected forour production center is a proton linear accelerator. Our proton linear accelerator is designed to replace large and demanding cyclotron systems for the production of positron emitting isotopes. Large amounts of fluorine-18, carbon-11, nitrogen-13, and oxygen-15 can be produced for synthesis into compounds used in oncology, cardiology, neurology, and molecular imaging. The radio-labeled glucose analog, FDG, can be synthesized and distributed for use in Positron Emission Tomography. Based on our experience in the industry, it is our belief that no other acceleratorin North Americahas sufficient flexibility to produce the full spectrum of PET imaging radioisotopes, as well as other high-demand isotopes, both short and long lived,for diagnostic and therapeutic applications. We are also engaged in a number of collaborative efforts with U.S. national laboratories and universities, along with several international teaming partners. These collaborative effort projects include complementary isotope manufacturing technologies as well as isotope devices.We have entered into agreements to produce isotopes in conjunction with the University of Missouri at Columbia, Pacific Northwest National Laboratory, operated by Battelle, and the University of Utah. These regional university centers allow us to become a local supplier for the short-lived isotopes like Fluorine 18 as well as being a domestic supplier of several other isotopes in demand by the medical community. In May 2008, we entered into a research agreement with the University of Utah related to the use of brachytherapy seeds for cancer treatments.Pursuant to the research agreement, we will pay total project costs that will not exceed $45,150.We plan to work with the University of Utah to develop and manufacture cancer treatments using brachytherapy seeds. In June 2008, we entered into a research agreement with the University of Missouri related to the production of radio isotopes.Pursuant to the research agreement, we will pay total project costs that will not exceed $75,000.We also entered into a one year option agreement in June 2008, which was extended for another year in June 2009, with the University of Missouri.The option agreement gives us the option to enter into a licensing agreement to utilize certain intellectual property held by the University of Missouri for the production of medical, research, and industrial radioisotopes.In May 2010, we exercised our option agreement by entering into a license agreement with the University of Missouri. This license agreement calls for an upfront license fee and a royalty based on a percent of net sales for licensed products sold. If the University of Missouri’s intellectual property functions as early analysis have indicated, this production facility could be a manufacturing source of critical health care radioisotopes. In August 2010, we entered into an exclusive license agreement with Battelle Memorial Institute related to patents for the production of radioisotopes. This license agreement calls for an upfront license fee and a royalty based on a percent of net sales for licensed products sold; however the license agreement contains a minimum royalty amount to be paid each year starting with 2012. 4 ITEM 1.BUSINESS. - continued Competitors The suppliers of radioisotopes for diagnosis, treatment, and research for a wide variety of diseases, in particular cancer, vary in size and product offerings.Competition is limited because there are many barriers to entry, including regulatory hurdles, including licensing, government approvals and capital outlays associated with starting an isotope company.Many current competitors are international companies. Further, competition is limited as some competitors are closing their facilities or limiting their production.In November 2007, Canadian supplier MDS Nordion was forced to shut down its radioisotope production facility.At one time, the U.S. government was supposed to be the source of medical isotopes, but over the course of the last two decades, it has either closed or failed to adequately fund its production facilities. About 90% of all the non PET radioisotopes used in the United States are imported from two companies.Approximately half of these were imported directly from the now-defunct MDS Nordion plant and the other half supplied by Covidien (formerly Mallinkrodt).The remaining 10% that are produced in the United States are manufactured in a fragmented, piecemeal manner with companies producing a single isotope instead of a wide variety. Employees As ofDecember 31, 2010, we had fourteen employees. At any given time, we utilize eight to ten independentcontractors to assist with the company operations.We do not have a collective bargaining agreement with any of our employees and we believe our relations with our employees are good. Raw Materials Some of the materials used in the products we manufacture are currently available only from a limited number of suppliers; many of which are from international suppliers.We obtain many of our stable isotopes from suppliers in Russia. The Company plans to expand the availability of its supplies and products utilizing manufacturing capability at reactors located at the U.S. Department of Energy's National Laboratories (“National Laboratories”) as well as production capabilities at various universities and foreign countries other than Russia.This strategy will reduce the risk associated with concentrating isotope production at a single facility.We obtain supplies, hardware, handling equipment and packaging from severaldifferent U.S. suppliers. Customers Our customers include a broad range of hospitals, universities, research centers and national laboratories, in addition to academic and government institutions.These customers are located in essentially all major U.S. and international markets. Salesfor the years ended December 31, 2007 consisted mainly of imported stable isotopes. In July 2008, we began production of F-18 in our production facilities in Kennewick, Washington.Sales of F-18 for the year ended December 31, 2008 totaled approximately 29% of total revenue. Our sales for 2009 consisted of both F-18 (70.3% of total revenues) and stable isotopes (29.7% of total revenues). Sales to customers whose sales were greater than 10% of our total sales for the year ended December 31, 2009 totaled 70.3%. Our sales for 2010 consisted of F-18 (61.3% of total revenues) and Consulting Income (38.7% of total revenues). We had no sales of stable isotopes in 2010 due to the decrease in profit margins for that product; however we are looking into selling more stable isotopes in 2011 and beyond due to the possibility of obtaining lower prices from our vendors. Sales of F-18 for 2010 were 100% to one customer located close to the production facility. Consulting revenues consist of providing a company with assistance in strategic targetry services, and research into production of radiophamaceuticals and the operations of radioisotope production facilities. No proprietary information belonging to our Company is shared during the process of this Consulting. The company is also working with United Pharmacy Partners Inc (UPPI). UPPI has a network of approximately 120 nuclear pharmacies within the United States. We have entered into an affiliation agreement with UPPI to provide to the UPPI network preferred prices and special terms and conditions for certain products that we anticipate to manufacture or re-sell during 2011. 5 ITEM 1.BUSINESS. - continued Patents, Trademarks, Licenses License Agreement: On September 27, 2006, we acquired the assets of NHTI from UTEK.Included in the acquired assets was a Non-Exclusive License Agreement with the Regents of the University of California (“University”) for a neutron generator in exchange for preferred stock.NHTI paid a non-refundable feein the amount of $25,000 in connection with the license agreement.The license fee is non-refundable unless our commercialization plan is deemed unacceptable by the University.If the plan is deemed unacceptable, the license agreement will terminate.To date, no commercialization plan has been deemed acceptable or unacceptable.In consideration for the license, we agreed to pay royalties equal to the greater of three percent of the selling price of each licensed product we sell or the maintenance fee according to the following schedule: $ * $ * $ * $ 2012 and each year thereafter $ $ * These items have not been paid to date. The License Agreement may be cancelled by giving 90 days written notice to the University.We did not have a relationship with UTEK before the acquisition of Neu Hope Technologies and we do not currently have any business relationship or affiliation with UTEK.In fact, in 2008, due to the Company’s lack of funds to act upon the patent license for the neutron generator and develop the technology, the Company lost considerable ground towards the advantages of utilization of the patent license. Research and Development / Intellectual Property We spent approximately $1,168,422, $67,006 and $90,150 during the years ended December 31, 2010, 2009 and 2008, respectively, on research and development.The costs incurred in 2008 and 2009 were to a University for tests involved in the making of isotopes. The costs incurred in 2010 consisted of $513,416 towards the Brachytherapy Project and $655,006 towards the Molybdenum Project. The costs expensed to the twelve months ended December 31, 2010 consist of the following: Brachytherapy Molybdenum Supplies $ $ Amortization Conferences & seminars Dues & subscriptions - Marketing Office Supplies 87 Payroll and benefits Consulting fees Consulting fees – stock based Legal fees - Stock options granted Telephone Travel Total $ $ 6 ITEM 1.BUSINESS. - continued Research and Development / Intellectual Property- continued Additionally the Company has made, through acquisitions, the following investments in patent licenses and intellectual property during 2007: · $75,000investment in 2007 for a patent license, good for the life of the patent due to expire in 2027, for the production of Actinium 225. The patent concerns methods and processes directed to the preparation of Actinium-225 and daughters having high radiochemical and radionuclidic purity.These isotopes may be used for the preparation of therapeutic radiopharmaceuticals such as those containing monoclonal antibodies, proteins, peptides, antisense, statin, natural products and hormones. Additionally, the alpha-emitting radionuclide Actinium-225 and its daughters may be used for both therapeutic and diagnostic purposes; · $3,040,000 of preferred stock issuance for a patent license, good for the life of the patent, of a Neutron Generator; and · $658,750 for the purchase of a company in order to acquire the rights of intellectual property related to the process for the production of isotopes, customer lists, contracts and agreements with third party companies, and certain equipment. Additionally the Company has made the following investments in patent licenses and intellectual property during 2010: The Company made a $10,000 investment in 2010 for a patent license regarding its technology for the production of Mo-99. In May 2010 the Company entered into a License Agreement for the Patent Rights in the area of radioisotope production using electron beam accelerator(s) for creating short lived radioisotopes such as molybdenum-99 and technetium-99 with the University of Missouri. This Agreement calls for a $10,000 nonrefundable fee paid upon execution, a royalty agreement on sales, and an equipment licensing fee on equipment sales. Additionally the Agreement calls for a milestone payment of $250,000, due and payable five years after execution of this agreement and a milestone payment of $250,000, due and payable upon reaching $50,000,000 in cumulative net sales. The $10,000 nonrefundable fee paid upon execution was capitalized as License Fees and is amortized on the straight line basis over a three year life. · · The Company made a $10,000 investment in 2010 for an exclusive patent license with Battelle Memorial Institute regarding its technology for the production of Brachytherapy. In September 2010 the Company entered into a License Agreement for the Patent Rights in the area of a resorbable brachytherapy seed. This Agreement calls for a $10,000 nonrefundable fee upon execution, a royalty agreement on sales and on funds received from any sublicenses. The $10,000 nonrefundable fee paid upon execution was capitalized as License Fees and is amortized on the straight line basis over a three year life. Additionally the Agreement calls for a minimum annual feeas follows: · Calendar Year Minimum Royalties per Calendar Year $
